Exhibit 10.1


AMENDED AND RESTATED
FISERV, INC. 2007 OMNIBUS INCENTIVE PLAN
1.
Purpose and Effective Date.

(a)     Purpose. The Fiserv, Inc. 2007 Omnibus Incentive Plan has two
complementary purposes: (i) to attract and retain outstanding individuals to
serve as officers, directors, employees and consultants; and (ii) to increase
shareholder value. The Plan will provide participants incentives to increase
shareholder value by offering the opportunity to acquire shares of the Company’s
common stock, receive monetary payments based on the value of such common stock,
or receive other incentive compensation, on the potentially favorable terms that
this Plan provides.
(b)     Effective Date. This Plan became effective on May 23, 2007, the date
that the Plan was initially approved by the Company’s shareholders (the
“Effective Date”). Upon approval of this Plan, the Fiserv, Inc. Stock Option and
Restricted Stock Plan terminated on the Effective Date and the Fiserv, Inc.
Executive Incentive Compensation Plan terminated on December 31, 2007, and no
new awards may be granted under such plans after their respective termination
dates; provided that each such plan shall continue to govern awards outstanding
as of the date of such plan’s termination and such awards shall continue in
force and effect until terminated pursuant to their terms. This Plan was amended
and restated effective on May 22, 2013, the date that the amendment and
restatement of the Plan was approved by the Company’s shareholders. The Plan was
further amended and restated effective as of December 2, 2013 (the “Restatement
Date”) to make the adjustments required by the Plan as a result of the
two-for-one split of the Stock effective as of the close of business on the
Restatement Date. The Plan was further amended and restated effective on
February 20, 2018 (the “Second Restatement Date”). Finally, the Plan was most
recently amended and restated effective as of March 19, 2018 (the “Third
Restatement Date”) to make the adjustments required by the Plan as a result of
the two-for-one split of the Stock effective as of the close of business on the
Third Restatement Date (the “Stock Split”). All Share numbers in the Plan,
including Appendix A hereto, have been adjusted to reflect the Stock Split.
2.
Definitions. Capitalized terms used in this Plan have the following meanings:

(a)“Administrator” means the Committee with respect to employee Participants and
the Board with respect to Director Participants.
(b)“Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 under the Exchange Act. Notwithstanding the foregoing,
for purposes of determining those individuals to whom an Option or Stock
Appreciation Right may be granted, the term “Affiliate” means any entity that,
directly or through one or more intermediaries, is controlled by, controls, or
is under common control with the Company within the meaning of Code Sections
414(b) or (c); provided that, in applying such provisions, the phrase “at least
20 percent” shall be used in place of “at least 80 percent” each place it
appears therein.
(c)“Award” means a grant of Options, Stock Appreciation Rights, Performance
Shares, Performance Units, Restricted Stock, Restricted Stock Units, Dividend
Equivalent Units, an Annual Incentive Award, a Long-Term Incentive Award, or any
other type of award permitted under the Plan.
(d)“Beneficial Owner” means a Person who owns any securities
(i)    which such Person or any of such Person’s Affiliates or Associates has
the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own,
(A) securities tendered pursuant to a tender




--------------------------------------------------------------------------------




or exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates or Associates until such tendered securities are accepted for
purchase, or (B) securities issuable upon exercise of preferred stock purchase
rights issued pursuant to any stock purchase rights that the Company may
authorize and issue in the future, at any time before the issuance of such
securities; or
(ii)    which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule 13d-3 under the Exchange Act),
including pursuant to any agreement, arrangement or understanding; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, any security under this clause (ii) as a result of an
agreement, arrangement or understanding to vote such security if the agreement,
arrangement or understanding: (A) arises solely from a revocable proxy or
consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations under the Act and (B) is not also then reportable on Schedule 13D
under the Exchange Act (or any comparable or successor report); or
(iii)    which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has had any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
clause (ii) above) or disposing of any voting securities of the Company.
(e)“Board” means the Board of Directors of the Company.
(f)“Cause” means, except as otherwise determined by the Administrator and set
forth in an Award agreement: (i) if a Participant is subject to an employment,
retention or similar agreement with the Company or an Affiliate that includes a
definition of “Cause,” such definition; and (ii) for all other Participants,
(A) conviction of a felony or a plea of no contest to a felony, (B) willful
misconduct that is materially and demonstrably detrimental to the Company or an
Affiliate, (C) willful refusal to perform duties consistent with a Participant’s
office, position or status with the Company or an Affiliate (other than as a
result of physical or mental disability) after being requested to do so by a
person or body with the authority to make such request, or (D) other conduct or
inaction that the Administrator determines in its discretion constitutes Cause.
(g)“Change of Control” means the occurrence of any of the following events:
(i)     any Person (other than (A) the Company or its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, (D) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock in the Company (“Excluded Persons”)
or (E) unless otherwise determined by the Board or the Committee, a Person which
has acquired Stock in the ordinary course of business for investment purposes
only and not with the purpose or effect of changing or influencing the control
of the Company, or in connection with or as a participant in any transaction
having such purpose or effect (“Investment Intent”), as demonstrated by the
filing by such Person of a statement on Schedule 13G (including amendments
thereto) pursuant to Regulation 13D under the Exchange Act, as long as such
Person continues to hold such Stock with an Investment Intent) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates pursuant to express
authorization by the Board of Directors that refers to this exception)
representing 20% or more of either the then outstanding shares of Stock of the
Company or the combined voting power of the Company’s then outstanding voting
securities; or


2

--------------------------------------------------------------------------------




(ii)     the following individuals cease for any reason to constitute a majority
of the number of directors of the Company then serving: (A) individuals who, on
the Effective Date, constituted the Board of Directors; and (B) any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on the
Effective Date or whose appointment, election or nomination for election was
previously so approved (collectively the “Continuing Directors”); provided,
however, that individuals who are appointed to the Board of Directors pursuant
to or in accordance with the terms of an agreement relating to a merger,
consolidation, or share exchange involving the Company (or any direct or
indirect Subsidiary of the Company) shall not be Continuing Directors for
purposes of this Agreement until after such individuals are first nominated for
election by a vote of at least two-thirds (2/3) of the then Continuing Directors
and are thereafter elected as directors by shareholders of the Company at a
meeting of shareholders held following consummation of such merger,
consolidation, or share exchange; provided further, that in the event the
failure of any such persons appointed to the Board of Directors to be Continuing
Directors results in a Change in Control, the subsequent qualification of such
persons as Continuing Directors shall not alter the fact that a Change in
Control occurred; or
(iii)     a merger, consolidation or share exchange of the Company with any
other corporation is consummated or voting securities of the Company are issued
in connection with a merger, consolidation or share exchange of the Company (or
any direct or indirect subsidiary of the Company) pursuant to applicable stock
exchange requirements, other than (A) a merger, consolidation or share exchange
which results in the voting securities of the Company outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the Effective Date, pursuant to express
authorization by the Board of Directors that refers to this exception)
representing 20% or more of either the then outstanding shares of Stock or the
Company or the combined voting power of the Company’s then outstanding voting
securities; or
(iv)     a plan of complete liquidation or dissolution of the Company is
effected or there is a sale or disposition by the Company of all or
substantially all of the Company’s assets (in one transaction or a series of
related transactions within any period of 24 consecutive months), other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity at least 75% of the combined voting power of the voting
securities of which are owned by persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale.
Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the holders of the Stock of
the Company immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.


3

--------------------------------------------------------------------------------




If an Award is considered deferred compensation subject to the provisions of
Code Section 409A, and if a payment under such Award is triggered upon a “Change
of Control,” then the foregoing definition shall be deemed amended as necessary
to comply with Code Section 409A, and the Administrator may include such amended
definition in the Award agreement issued with respect to such Award.
(h)“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.
(i)“Committee” means the Compensation Committee of the Board (or a successor
committee with the same or similar authority).
(j)“Company” means Fiserv, Inc., a Wisconsin corporation, or any successor
thereto.
(k)“Director” means a member of the Board, and “Non-Employee Director” means a
Director who is not also an employee of the Company or its Subsidiaries.
(l)“Disability” has the meaning given in Code Section 22(e)(3), except as
otherwise determined by the Administrator and set forth in an Award agreement.
The Administrator shall make the determination of Disability and may request
such evidence of disability as it reasonably determines.
(m)“Dividend Equivalent Unit” means the right to receive a payment, in cash or
Shares, equal to the cash dividends or other distributions paid with respect to
a Share.
(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.
(o)“Fair Market Value” means, per Share on a particular date: (i) the last sales
price on such date on the Nasdaq Global Select Market, as reported on
www.nasdaq.com, or if no sales of Stock occur on the date in question, on the
last preceding date on which there was a sale on such market; (ii) if the Shares
are not listed on the Nasdaq Global Select Market, but are traded on another
national securities exchange or in an over-the-counter market, the last sales
price (or, if there is no last sales price reported, the average of the closing
bid and asked prices) for the Shares on the particular date, or on the last
preceding date on which there was a sale of Shares on that exchange or market;
or (iii) if the Shares are neither listed on a national securities exchange nor
traded in an over-the-counter market, the price determined by the Administrator.
(p) “Incentive Award” means the right to receive a cash payment to the extent
Performance Goals are achieved, and shall include “Annual Incentive Awards” as
described in Section 10 and “Long-Term Incentive Awards” as described in
Section 11.
(q)“Option” means the right to purchase Shares at a stated price for a specified
period of time.
(r)“Participant” means an individual selected by the Administrator to receive an
Award.
(s)“Performance Goals” means any objective or subjective goals the Administrator
establishes with respect to an Award. The Performance Goals may include a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
paid (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).


4

--------------------------------------------------------------------------------




(t)“Performance Shares” means the right to receive Shares to the extent
Performance Goals are achieved.
(u)“Performance Unit” means the right to receive a payment valued in relation to
a unit that has a designated dollar value or the value of which is equal to the
Fair Market Value of one or more Shares, to the extent Performance Goals are
achieved.
(v)“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.
(w)“Plan” means this Amended and Restated Fiserv, Inc. 2007 Omnibus Incentive
Plan, as may be amended from time to time.
(x)“Restricted Stock” means a Share that is subject to a risk of forfeiture or
restrictions on transfer, or both a risk of forfeiture and restrictions on
transfer.
(y)“Restricted Stock Unit” means the right to receive a payment equal to the
Fair Market Value of one Share.
(z)“Retirement” means, except as otherwise determined by the Administrator and
set forth in an Award agreement, with respect to employee Participants,
termination of employment from the Company and its Affiliates (for other than
Cause): (i) on or after attainment of age fifty-five (55) and completion of
twenty-five (25) years of service with the Company and its Affiliates; (ii) on
or after attainment of age sixty-two (62) and completion of ten (10) years of
service with the Company and its Affiliates; or (iii) on or after attainment of
age sixty-five (65); provided that, with respect to Director Participants,
“Retirement” means the Director’s resignation or failure to be re-elected on or
after attainment of age sixty-two (62) and completion of six (6) years of
service with the Company as a director.
(aa)“Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.
(ab)“Share” means a share of Stock.
(ac)“Stock” means the Common Stock of the Company, par value of $0.01 per share.
(ad)“Stock Appreciation Right” or “SAR” means the right to receive a payment
equal to the appreciation of the Fair Market Value of a Share during a specified
period of time.
(ae)“Subsidiary” means any corporation, limited liability company or other
limited liability entity in an unbroken chain of entities beginning with the
Company if each of the entities (other than the last entities in the chain) owns
the stock or equity interest possessing more than fifty percent (50%) of the
total combined voting power of all classes of stock or other equity interests in
one of the other entities in the chain.
3.
Administration.

(a)    Administration. In addition to the authority specifically granted to the
Administrator in this Plan, the Administrator has full discretionary authority
to administer this Plan, including but not limited to the authority to:
(i) interpret the provisions of this Plan, (ii) prescribe, amend and rescind
rules and regulations relating to this Plan, (iii) prescribe the terms of any
agreements under this Plan, (iv) correct any defect, supply any omission, or
reconcile any inconsistency in any Award or agreement covering an Award in the
manner and to the extent it deems desirable to carry this Plan into effect, and
(v) make all other determinations necessary or advisable for the administration
of this


5

--------------------------------------------------------------------------------




Plan. All Administrator determinations shall be made in the sole discretion of
the Administrator and are final and binding on all interested parties.
(b)    Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board, or the
Committee may delegate to one or more officers of the Company, any or all of
their respective authority and responsibility as an Administrator of the Plan;
provided that no such delegation is permitted with respect to Stock-based Awards
made to Section 16 Participants at the time any such delegated authority or
responsibility is exercised unless the delegation is to another committee of the
Board consisting entirely of Non-Employee Directors. If the Board or the
Committee has made such a delegation, then all references to the Administrator
in this Plan include such other committee or one or more officers to the extent
of such delegation.
(c)    Indemnification. The Company will indemnify and hold harmless each member
of the Board and the Committee, and each officer or member of any other
committee to whom a delegation under Section 3(b) has been made, as to any acts
or omissions with respect to this Plan or any Award to the maximum extent that
the law and the Company’s by-laws permit.
4.    Eligibility. The Administrator may designate any of the following as a
Participant from time to time, to the extent of the Administrator’s authority:
any officer or other employee of the Company or its Affiliates; an individual
that the Company or an Affiliate has engaged to become an officer or employee; a
consultant who provides services to the Company or its Affiliates; or a
Director, including a Non-Employee Director. The Administrator’s granting of an
Award to a Participant will not require the Administrator to grant an Award to
such individual at any future time. The Administrator’s granting of a particular
type of Award to a Participant will not require the Administrator to grant any
other type of Award to such individual.
5.    Types of Awards. Subject to the terms of this Plan, the Administrator may
grant any type of Award to any Participant it selects, but only employees of the
Company or a Subsidiary may receive grants of incentive stock options within the
meaning of Code Section 422. Awards may be granted alone or in addition to, in
tandem with, or in substitution for any other Award (or any other award granted
under another plan of the Company or any Affiliate).
6.
Shares Reserved under this Plan.

(a)    Plan Reserve. Subject to adjustment as provided in Section 18, an
aggregate of 51,146,300 Shares are reserved for issuance under this Plan after
the Third Restatement Date, representing the number of Shares remaining
available for future grants of Awards on the Third Restatement Date plus the
number of Shares subject to outstanding Awards on the Third Restatement Date.
The Shares reserved for issuance may be either authorized and unissued Shares or
shares reacquired at any time and now or hereafter held as treasury stock.
(b)    Aggregate Award Limits. Subject to adjustment as provided in Section 18,
the Company may issue only an aggregate of 10,000,000 Shares upon the exercise
of incentive stock options after the Third Restatement Date and may issue only
an aggregate of 37,785,788 Shares pursuant to “full-value awards” after the
Third Restatement Date. For this purpose, a full-value award includes Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Units (valued in
relation to a Share), Dividend Equivalent Units, and any other similar Award
under which the value of the Award is measured as the full value of a Share,
rather than the increase in the value of a Share.
(c)    Replenishment of Shares Under this Plan. With respect to Awards that are
settleable in Stock, the aggregate number of Shares reserved under Section 6(a)
shall be depleted at the time of grant by the target number of Shares with
respect to which an Award is granted. If more than the


6

--------------------------------------------------------------------------------




target number of Shares with respect to an Award are earned, then the number of
Shares reserved under this Section 6(a) shall be depleted at the time of
settlement by such additional Shares. To the extent that Shares covered by an
Award are not issued due to the lapse, expiration, termination or cancellation
of an Award, or if Shares are forfeited under an Award, or if Shares are issued
under any Award and the Company subsequently reacquires them pursuant to rights
reserved upon the issuance of the Shares, then such Shares may again be used for
new Awards under this Plan under Section 6(a) and Section 6(b), but such Shares
may not be issued pursuant to incentive stock options. Notwithstanding the
foregoing, in no event shall the following Shares be recredited to the Plan’s
reserve: (i) Shares issued under the Plan that are purchased by the Company
using proceeds from Option exercises; (ii) Shares tendered or withheld in
payment of the exercise price of an Option or as a result of the net settlement
of an outstanding Stock Appreciation Right; or (iii) Shares tendered or withheld
to satisfy federal, state or local tax withholding obligations.
7.    Options. Subject to the terms of this Plan, the Administrator will
determine all terms and conditions of each Option, including but not limited to:
(i) whether the Option is an “incentive stock option” which meets the
requirements of Code Section 422, or a “nonqualified stock option” which does
not meet the requirements of Code Section 422; (ii) the number of Shares subject
to the Option; (iii) the exercise price, which may not be less than the Fair
Market Value of the Shares subject to the Option as determined on the date of
grant; (iv) the terms and conditions of exercise; and (v) the term, except that
an Option must terminate no later than ten (10) years after the date of grant.
In all other respects, the terms of any incentive stock option should comply
with the provisions of Code Section 422 except to the extent the Administrator
determines otherwise. If an Option that is intended to be an incentive stock
option fails to meet the requirements thereof, the Option shall automatically be
treated as a nonqualified stock option to the extent of such failure.
8.    Stock Appreciation Rights. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each SAR, including but
not limited to: (a) whether the SAR is granted independently of an Option or
relates to an Option; (b) the number of Shares to which the SAR relates; (c) the
grant price, provided that the grant price shall not be less than the Fair
Market Value of the Shares subject to the SAR as determined on the date of
grant; (d) the terms and conditions of exercise or maturity; (e) the term,
provided that an SAR must terminate no later than ten (10) years after the date
of grant; and (f) whether the SAR will be settled in cash, Shares or a
combination thereof. If an SAR is granted in relation to an Option, then unless
otherwise determined by the Administrator, the SAR shall be exercisable or shall
mature at the same time or times, on the same conditions and to the extent and
in the proportion, that the related Option is exercisable and may be exercised
or mature for all or part of the Shares subject to the related Option. Upon
exercise of any number of SARs, the number of Shares subject to the related
Option shall be reduced accordingly and such Option may not be exercised with
respect to that number of Shares. The exercise of any number of Options that
relate to an SAR shall likewise result in an equivalent reduction in the number
of Shares covered by the related SAR.
9.    Performance and Stock Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units, including but not limited to: (a) the number of Shares and/or units to
which such Award relates; (b) whether, as a condition for the Participant to
realize all or a portion of the benefit provided under the Award, one or more
Performance Goals must be achieved during such period as the Administrator
specifies; (c) whether the restrictions imposed on Restricted Stock or
Restricted Stock Units shall lapse, and all or a portion of the Performance
Goals subject to an Award shall be deemed achieved, upon a Participant’s death,
Disability or Retirement, or such other circumstances as the Administrator may
specify; (d) with respect to Performance Units, whether to measure the value of
each unit in relation to a designated dollar value or the Fair Market Value of
one or more Shares; and (e) with respect to Restricted Stock Units and
Performance Units, whether to settle such Awards in cash, in Shares, or a
combination thereof.


7

--------------------------------------------------------------------------------




10.    Annual Incentive Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of an Annual Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of payment, subject to the
following: (a) the Administrator must require that payment of all or any portion
of the amount subject to the Annual Incentive Award is contingent on the
achievement of one or more Performance Goals during the period the Administrator
specifies, although the Administrator may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, Disability or Retirement, or such other circumstances as the
Administrator may specify; and (b) the performance period must relate to a
period of one fiscal year of the Company except that, if the Award is made in
the year this Plan becomes effective, at the time of commencement of employment
with the Company or on the occasion of a promotion, then the Award may relate to
a period shorter than one fiscal year. Nothing herein shall preclude the
Administrator from providing other cash incentive payments outside of the terms
of the Plan.
11.    Long-Term Incentive Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of a Long-Term Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of payment, subject to the
following: (a) the Administrator must require that payment of all or any portion
of the amount subject to the Long-Term Incentive Award is contingent on the
achievement of one or more Performance Goals during the period the Administrator
specifies, although the Administrator may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, Disability or Retirement, or such other circumstances as the
Administrator may specify; and (b) the performance period must relate to a
period of more than one fiscal year of the Company. Nothing herein shall
preclude the Administrator from providing other cash incentive payments outside
of the terms of the Plan.
12.    Dividend Equivalent Units. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Dividend
Equivalent Units, including but not limited to whether: (a) such Award will be
granted in tandem with another Award; (b) payment of the Award be made currently
or credited to an account for the Participant which provides for the deferral of
such amounts until a stated time; and (c) the Award will be settled in cash or
Shares; provided that any Dividend Equivalent Units granted in connection with
an Option, Stock Appreciation Right or other “stock right” within the meaning of
Code Section 409A shall be set forth in a written arrangement that is separate
from such Award, and to the extent the payment of such dividend equivalents is
considered deferred compensation, such written arrangement shall comply with the
provisions of Code Section 409A. Notwithstanding the foregoing, each Dividend
Equivalent Unit granted in tandem with another Award on and after the Second
Restatement Date shall provide for payment only if, when, and only to the same
extent, such other Award vests.
13.    Other Stock-Based Awards. Subject to the terms of this Plan, the
Administrator may grant to Participants other types of Awards, which may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, Shares, either alone or in addition to or in conjunction
with other Awards, and payable in Stock or cash. Without limitation, such Award
may include the issuance of shares of unrestricted Stock, which may be awarded
in payment of director fees, in lieu of cash compensation, in exchange for
cancellation of a compensation right, as a bonus, or upon the attainment of
Performance Goals or otherwise, or rights to acquire Stock from the Company. The
Administrator shall determine all terms and conditions of the Award, including
but not limited to, the time or times at which such Awards shall be made, and
the number of Shares to be granted pursuant to such Awards or to which such
Award shall relate; provided that any Award that provides for purchase rights
shall be priced at 100% of Fair Market Value on the date of the Award.
14.    Minimum Vesting Period. All Awards granted on and after the Second
Restatement Date shall have a minimum vesting period of one year from the date
of grant. Notwithstanding the


8

--------------------------------------------------------------------------------




foregoing, the Administrator may grant Awards with less than a one-year vesting
requirement, provided such Awards do not relate to more than 5% of the Plan’s
Shares available for Awards as of the Second Restatement Date.
15.    Transferability. Awards are not transferable other than by will or the
laws of descent and distribution, unless and to the extent the Administrator
allows a Participant to: (a) designate in writing a beneficiary to exercise the
Award or receive payment under an Award after the Participant’s death; or
(b) transfer an Award for no consideration.
16.
Termination and Amendment of Plan; Amendment, Modification or Cancellation of
Awards.

(a)    Term of Plan. Unless the Board earlier terminates this Plan pursuant to
Section 16(b), this Plan will terminate when all Shares reserved for issuance
have been issued. If the term of this Plan extends beyond ten (10) years from
the Effective Date, no incentive stock options may be granted after such time
unless the shareholders of the Company have approved an extension of this Plan.
(b)    Termination and Amendment. The Board or the Committee may amend, alter,
suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:
(i)     the Board must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) action of the Board,
(B) applicable corporate law, or (C) any other applicable law;
(ii)     shareholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded, or (D) any other
applicable law; and
(iii)     shareholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in Section 6(a)
(except as permitted by Section 18), or (B) an amendment that would diminish the
protections afforded by Section 16 (e).
(c)    Amendment, Modification or Cancellation of Awards. Except as provided in
Section 16(e) and subject to the requirements of this Plan, the Administrator
may modify, amend or cancel any Award, or waive any restrictions or conditions
applicable to any Award or the exercise of the Award; provided that any
modification or amendment that materially diminishes the rights of the
Participant, or the cancellation of the Award, shall be effective only if agreed
to by the Participant or any other person(s) as may then have an interest in the
Award, but the Administrator need not obtain Participant (or other interested
party) consent for the adjustment or cancellation of an Award pursuant to the
provisions of Section 18 or the modification of an Award to the extent deemed
necessary to comply with any applicable law, the listing requirements of any
principal securities exchange or market on which the Shares are then traded, or
to preserve favorable accounting or tax treatment of any Award for the Company.
Notwithstanding the foregoing, unless determined otherwise by the Administrator,
any such amendment shall be made in a manner that will enable an Award intended
to be exempt from Code Section 409A to continue to be so exempt, or to enable an
Award intended to comply with Code Section 409A to continue to so comply.
(d)    Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 16 and to
otherwise administer the Plan will extend beyond the date of this Plan’s
termination. In addition, termination of this Plan will not affect the rights of
Participants with respect to Awards previously granted to them, and all
unexpired Awards


9

--------------------------------------------------------------------------------




will continue in force and effect after termination of this Plan except as they
may lapse or be terminated by their own terms and conditions.
(e)    Repricing and Backdating Prohibited. Notwithstanding anything in this
Plan to the contrary, and except for the adjustments provided in Section 18,
neither the Administrator nor any other person may (i) decrease the exercise
price for any outstanding Option or SAR after the date of grant, (ii) allow a
Participant to surrender an outstanding Option or SAR to the Company as
consideration for the grant of a new Option or SAR with a lower exercise price,
or (iii) cancel an outstanding Option or SAR with an exercise price above the
current Fair Market Value of a Share in exchange for cash or other securities.
In addition, the Administrator may not make a grant of an Option or SAR with a
grant date that is effective prior to the date the Administrator takes action to
approve such Award.
(f)    Foreign Participation. To assure the viability of Awards granted to
Participants employed or residing in foreign countries, the Administrator may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Administrator may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it determines is necessary or appropriate
for such purposes. Any such amendment, restatement or alternative versions that
the Administrator approves for purposes of using this Plan in a foreign country
will not affect the terms of this Plan for any other country. In addition, all
such supplements, amendments, restatements or alternative versions must comply
with the provisions of Section 16(b)(ii).
(g)    Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.
17.
Taxes.

(a)    Withholding. In the event the Company or an Affiliate of the Company is
required to withhold any Federal, state or local taxes or other amounts in
respect of any income recognized by a Participant as a result of the grant,
vesting, payment or settlement of an Award or disposition of any Shares acquired
under an Award, the Company may deduct (or require an Affiliate to deduct) from
any payments of any kind otherwise due the Participant cash, or with the consent
of the Committee, Shares otherwise deliverable or vesting under an Award, to
satisfy such tax obligations. Alternatively, the Company may require such
Participant to pay to the Company, in cash, promptly on demand, or make other
arrangements satisfactory to the Company regarding the payment to the Company of
the aggregate amount of any such taxes and other amounts. If Shares are
deliverable upon exercise or payment of an Award, the Committee may permit a
Participant to satisfy all or a portion of the Federal, state and local
withholding tax obligations arising in connection with such Award by electing to
(a) have the Company withhold Shares otherwise issuable under the Award,
(b) tender back Shares received in connection with such Award, or (c) deliver
other previously owned Shares; provided that from and after the Second
Restatement Date, the amount to be withheld may not exceed the total maximum
statutory tax withholding obligations associated with the transaction to the
extent needed for the Company to avoid an accounting charge. If an election is
provided, the election must be made on or before the date as of which the amount
of tax to be withheld is determined and otherwise as the Committee requires. In
any case, the Company may defer making payment or delivery under any Award if
any such tax may be pending unless and until indemnified to its satisfaction.
(b)    No Guarantee of Tax Treatment. Notwithstanding any provisions of the
Plan, the Company does not guarantee to any Participant or any other Person with
an interest in an Award that (i) any Award intended to be exempt from Code
Section 409A shall be so exempt, (ii) any Award


10

--------------------------------------------------------------------------------




intended to comply with Code Section 409A or Code Section 422 shall so comply,
(iii) any Award shall otherwise receive a specific tax treatment under any other
applicable tax law, nor in any such case will the Company or any Affiliate
indemnify, defend or hold harmless any individual with respect to the tax
consequences of any Award.
18.
Adjustment Provisions; Change of Control.

(a)    Adjustment of Shares. If: (i) the Company shall at any time be involved
in a merger or other transaction in which the Shares are changed or exchanged;
(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares, other securities (other than preferred
stock purchase rights issued pursuant to the terms of the Company’s Shareholder
Rights Agreement, dated as of February 24, 1998, as amended from time to time,
or any successor to such Rights Agreement, or any similar stock purchase rights
that the Company may authorize and issue in the future) or other property;
(iii) the Company shall effect a cash dividend the amount of which, on a per
Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share at
the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Shares; or (iv) any other event shall occur, which, in the case of this
clause (iv), in the judgment of the Board or Committee necessitates an
adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, then the Administrator
shall, in such manner as it may deem equitable to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, adjust as applicable: (A) the number and type of Shares subject
to this Plan (including the number and type of Shares described in Sections 6(a)
and (b)) and which may after the event be made the subject of Awards; (B) the
number and type of Shares subject to outstanding Awards; (C) the grant,
purchase, or exercise price with respect to any Award; and (D) the Performance
Goals of an Award. In each case, with respect to Awards of incentive stock
options, no such adjustment may be authorized to the extent that such authority
would cause this Plan to violate Code Section 422(b). Without limitation, in the
event of any reorganization, merger, consolidation, combination or other similar
corporate transaction or event, whether or not constituting a Change of Control
(other than any such transaction in which the Company is the continuing
corporation and in which the outstanding Stock is not being converted into or
exchanged for different securities, cash or other property, or any combination
thereof), the Administrator may substitute, on an equitable basis as the
Administrator determines, for each Share then subject to an Award and the Shares
subject to this Plan (if the Plan will continue in effect), the number and kind
of shares of stock, other securities, cash or other property to which holders of
Stock are or will be entitled in respect of each Share pursuant to the
transaction. Notwithstanding the foregoing, in the case of a stock dividend
(other than a stock dividend declared in lieu of an ordinary cash dividend) or
subdivision or combination of the Shares (including a reverse stock split), if
no action is taken by the Administrator, adjustments contemplated by this
subsection that are proportionate shall nevertheless automatically be made as of
the date of such stock dividend or subdivision or combination of the Shares.
(b)    Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Administrator may authorize the issuance or
assumption of awards under this Plan upon such terms and conditions as it may
deem appropriate.
(c)    Change of Control. If the Participant has in effect an employment,
retention, change of control, severance or similar agreement with the Company or
any Affiliate that discusses the effect of a Change of Control on the
Participant’s Awards, then such agreement shall control. In all other


11

--------------------------------------------------------------------------------




cases, unless provided otherwise in an Award agreement and notwithstanding any
provision in this Plan to the contrary, in the event of a Change of Control:
(i)     The successor or purchaser in the Change of Control transaction may
assume an Award or provide a substitute award with similar terms and conditions,
and preserving the same benefits, as the Award it is replacing.
(ii)     If the successor or purchaser in the Change of Control transaction does
not assume the Awards or issue replacement awards as provided in clause (i),
then unless otherwise determined by the Board prior to the date of the Change of
Control, immediately prior to the date of the Change of Control:
(A)     each Option or SAR that is then held by a Participant who is employed by
or in the service of the Company or an Affiliate shall become immediately and
fully vested, and all Options and SARs shall be cancelled on the date of the
Change of Control in exchange for a cash payment equal to the excess of the
Change of Control price of the Shares covered by the Option or SAR that is so
cancelled over the purchase or grant price of such Shares under the Award;
(B)     Restricted Stock and Restricted Stock Units that are not then vested
shall vest;
(C)     all Performance Shares and/or Performance Units that are earned but not
yet paid shall be paid in cash in an amount equal to the value of the
Performance Share and/or Performance Unit, and all Performance Shares and
Performance Units for which the performance period has not expired shall be
cancelled in exchange for a cash payment equal to the product of the value of
the Performance Share and/or Performance Unit and a fraction, the numerator of
which is the number of whole months that have elapsed from the beginning of the
performance period to which the Award is subject to the date of the Change of
Control and the denominator of which is the number of whole months in the
performance period;
(D) all Annual and Long-Term Incentive Awards that are earned but not yet paid
shall be paid, and all Annual and Long-Term Incentive Awards that are not yet
earned shall be cancelled in exchange for a cash payment in an amount determined
by taking the product of: (1) the amount that would have been due under such
Award(s) if the Performance Goals (as measured at the time of the Change of
Control) were to continue to be achieved at the same rate through the end of the
performance period; and (2) a fraction, the numerator of which is the number of
whole months that have elapsed from the beginning of the performance period to
which the Award is subject to the date of the Change of Control and the
denominator of which is the number of whole months in the performance period;
and
(E)     all Dividend Equivalent Units that are not vested shall vest (to the
same extent as the Award granted in tandem with the Dividend Equivalent Unit, if
applicable) and be paid in cash.
(F)     All other Awards that are not vested shall vest and if an amount is
payable under such vested Award, such amount shall be paid in cash based on the
value of the Award.
If the value of an Award is based on the Fair Market Value of a Share, Fair
Market Value shall be deemed to mean the per share Change of Control price. The
Administrator shall determine the per share Change of Control price paid or
deemed paid in the Change of Control transaction.
Except as otherwise expressly provided in any agreement between a Participant
and the Company or an Affiliate, if the receipt of any payment by a Participant
under the circumstances described above would result in the payment by the
Participant of any excise tax provided for in Section 280G and Section 4999 of
the Code, then the amount of such payment shall be reduced to the extent
required to prevent the imposition of such excise tax.


12

--------------------------------------------------------------------------------




19.
Miscellaneous.

(a)    Other Terms and Conditions. The grant of any Award may also be subject to
other provisions (whether or not applicable to the Award granted to any other
Participant) as the Administrator determines appropriate, including, without
limitation, provisions for:
(i)     the payment of the purchase price of Options by delivery of cash or
other Shares or other securities of the Company (including by attestation)
having a then Fair Market Value equal to the purchase price of such Shares, or
by delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price;
(ii)     restrictions on resale or other disposition of Shares; and
(iii)     compliance with federal or state securities laws and stock exchange
requirements.
(b)    Employment and Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a Director. Unless
determined otherwise by the Administrator, for purposes of the Plan and all
Awards, the following rules shall apply:
(i)     a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;
(ii)     a Participant who ceases to be a Non-Employee Director because he or
she becomes an employee of the Company or an Affiliate shall not be considered
to have ceased service as a Director with respect to any Award until such
Participant’s termination of employment with the Company and its Affiliates;
(iii)     a Participant who ceases to be employed by the Company or an Affiliate
and immediately thereafter becomes a Non-Employee Director, a non-employee
director of an Affiliate, or a consultant to the Company or any Affiliate shall
not be considered to have terminated employment until such Participant’s service
as a director of, or consultant to, the Company and its Affiliates has ceased;
and
(iv) a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate.
Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her “separation from
service” within the meaning of Code Section 409A.
(c)    No Fractional Shares. No fractional Shares or other securities may be
issued or delivered pursuant to this Plan, and the Administrator may determine
whether cash, other securities or other property will be paid or transferred in
lieu of any fractional Shares or other securities, or whether such fractional
Shares or other securities or any rights to fractional Shares or other
securities will be canceled, terminated or otherwise eliminated.
(d)    Unfunded Plan. This Plan is unfunded and does not create, and should not
be construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant or other person. To


13

--------------------------------------------------------------------------------




the extent any person holds any rights by virtue of an Award granted under this
Plan, such rights are no greater than the rights of the Company’s general
unsecured creditors.
(e)    Requirements of Law and Securities Exchange. The granting of Awards and
the issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.
(f)    Governing Law. This Plan, and all agreements under this Plan, will be
construed in accordance with and governed by the laws of the State of Wisconsin,
without reference to any conflict of law principles. Any legal action or
proceeding with respect to this Plan, any Award or any award agreement, or for
recognition and enforcement of any judgment in respect of this Plan, any Award
or any award agreement, may only be heard in a “bench” trial, and any party to
such action or proceeding shall agree to waive its right to a jury trial.
(g)    Limitations on Actions. Any legal action or proceeding with respect to
this Plan, any Award or any award agreement, must be brought within one year
(365 days) after the day the complaining party first knew or should have known
of the events giving rise to the complaint.
(h)    Construction. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply. Titles of sections are
for general information only, and this Plan is not to be construed with
reference to such titles.
(i)    Severability. If any provision of this Plan or any award agreement or any
Award (a) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (b) would disqualify this
Plan, any award agreement or any Award under any law the Administrator deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Administrator, materially altering the intent of
this Plan, award agreement or Award, then such provision should be stricken as
to such jurisdiction, person or Award, and the remainder of this Plan, such
award agreement and such Award will remain in full force and effect.


14

--------------------------------------------------------------------------------




APPENDIX A TO THE PLAN
PROVISIONS APPLICABLE TO PERFORMANCE-BASED COMPENSATION
UNDER CODE SECTION 162(m)


1.    Application of Appendix A. This Appendix A applies to Awards under which
162(m) Compensation (as defined below) is payable, and the provisions hereof
take precedence over any contrary provision of the Plan. Such Awards are
referred to herein as “Grandfathered Awards.” The term “162(m) Compensation”
means compensation payable under a written binding contract that was in effect
as of November 2, 2017, and that is not materially modified thereafter (all
within the meaning of Code Section 162(m)), and that otherwise qualifies as
“performance-based compensation” under Section 162(m) of the Code as in effect
prior to January 1, 2018. To the extent any changes to the Plan made on or after
the Second Restatement Date would cause a Grandfathered Award to cease to
qualify as such, such changes shall not be applicable to such Award.
2.    Performance Goals. With respect to Grandfathered Awards, the Committee may
establish one or more performance goals that relate to one or more of the
following with respect to the Company or any one or more of its Subsidiaries,
Affiliates or other business units: net sales; cost of sales; revenue; gross
income; net income; operating income; income from continuing operations;
earnings (including before taxes, and/or interest and/or depreciation and
amortization); earnings per share (including diluted earnings per share); price
per share; cash flow; net cash provided by operating activities; net cash
provided by operating activities less net cash used in investing activities; net
operating profit; ratio of debt to debt plus equity; return on shareholder
equity; return on capital; return on assets; operating working capital; average
accounts receivable; economic value added; customer satisfaction; operating
margin; profit margin; sales performance; sales quota attainment; new sales;
cross/integrated sales; client engagement; client acquisition; net promoter
score; internal revenue growth; and client retention. As to each Performance
Goal, the relevant measurement of performance shall be computed in accordance
with generally accepted accounting principles, if applicable; provided that, the
Committee may, at the time of establishing the Performance Goal(s), exclude the
effects of (i) extraordinary, unusual and/or non-recurring items of gain or
loss, (ii) gains or losses on the disposition of a business, (iii) changes in
tax or accounting regulations or laws, or (iv) the effect of a merger or
acquisition. Where applicable, the Performance Goals may be expressed, without
limitation, in terms of attaining a specified level of the particular criterion
or the attainment of an increase or decrease (expressed as absolute numbers or a
percentage) in the particular criterion or achievement in relation to a peer
group or other index. The Performance Goals may include a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur).
3.    Administration. For purposes of administering a Grandfathered Award, each
member of the Committee must qualify as an “outside director” within the meaning
of Code Section 162(m).
4.    Individual Participant Limitations. Subject to adjustment as provided in
Section 18 of the Plan, no Participant may be granted Grandfathered Awards in
any fiscal year of the Company that would result in the Participant receiving:


15

--------------------------------------------------------------------------------




 
(a)
Options for, and/or Stock Appreciation Rights with respect to, more than
2,000,000 Shares;
 
(b)
Awards of Restricted Stock and/or Restricted Stock Units relating to more than
480,000 Shares;
 
(c)
Awards of Performance Shares, and/or Awards of Performance Units the value of
which is based on the Fair Market Value of Shares, for more than 480,000 Shares;
 
(d)
Awards of Performance Units, the value of which is not based on the Fair Market
Value of Shares, for more than $3,000,000;
 
(e)
other Stock-based Awards pursuant to Section 13 relating to more than 480,000
Shares;
 
(f)
an Annual Incentive Award that would pay more than $3,000,000; or
 
(g)
a Long-Term Incentive Award that would pay more than $6,000,000.

In all cases, determinations under this Section 4 should be made in a manner
that is consistent with the exemption for performance based compensation that
Code Section 162(m) provides.
5.     Deemed Achievement of Performance Goals. The Committee’s discretion to
deem some or all of the Performance Goals under a Grandfathered Award to have
been achieved (in whole or part) upon Retirement or other termination of
employment shall be exercised in a manner that is consistent with the
requirements of Section 162(m).    
6.    Adjustments. Upon the occurrence of an event described in Section 18 of
the Plan, the Committee shall have the discretion to adjust the individual award
limits described in Section 4 above and the Performance Goals under a
Grandfathered Award in the manner permitted by Section 18, but only to the
extent such discretion does not cause a Grandfathered Award to cease to qualify
as performance-based compensation under Code Section 162(m).
7.    Shareholder Approval of Amendments to Appendix A. To the extent required
by Code Section 162(m), shareholders must approve any amendments to this
Appendix A (except as permitted by Section 18 of the Plan).




16